DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “an ablation device that advanceable” in line 4 should be amended to --an ablation device that is advanceable--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “where at least a second electrode located” should be amended to --where at least a second electrode is located--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,736,360 in view of Hintringer et al. (US 2003/0204187). Both generally define the same inventive concept of a method of treating tissue at an anatomical site, the method comprising: introducing a treatment system adjacent to the anatomical site, where the treatment system includes a closed loop assembly comprising a first elongate arm, a second elongate arm, and an ablation device that advanceable through the first elongate arm and coupled to a distal portion of the second elongate arm by a flexible member; stabilizing the closed loop assembly within the anatomical site by manipulating either the first elongate arm or the second elongate arm to force the closed loop assembly against tissue; advancing the ablation device through the first elongate arm and positioning the ablation device using the flexible member such that after being stabilized the closed loop assembly stabilizes the ablation device; treating the tissue with the ablation device at a first region; and placing at least one electrode against the tissue to transmit and receive electrophysiological signals from the tissue where the at least one electrode is located on the flexible member. However, claims 1-16 of U.S. Patent No. 7,736,360 fail to define where the ablation device and the flexible member are introduced in a linear configuration, and deploying the closed loop assembly adjacent to the anatomical site such that the ablation device or the flexible member are converted to a non-linear configuration.
Hintringer teaches a method of deploying a treatment system to an anatomical site (see Figs. 1 and 2, [0028]-[0029]) wherein the deployment comprises introducing a closed loop assembly to the anatomical site in a linear configuration (as shown in Fig. 1) and then deploying the closed loop assembly adjacent the anatomical site such that the ablation device and flexible member the ablation device is disposed on are converted to a non-linear configuration (see ring electrodes 13 and ablation applicator 12 converted into a circular configuration as shown in Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time that invention was made to have modified the method as defined by claims 1-16 of U.S. Patent No. 7,736,360 to further define where the ablation device and the flexible member are introduced in a linear configuration, and deploying the closed loop assembly adjacent to the anatomical site such that the ablation device or the flexible member are converted to a non-linear configuration in light of Hintringer, the motivation being to provide the predictable results of having a smaller diameter for the closed loop assembly to aid in navigation of the closed loop assembly to the anatomical site and to bring the closed loop assembly into contact with a orifice of a pulmonary vein in such a way to create a circular lesion around the orifice (see Hintringer [0028]-[0029]).
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,065,055 in view of Hintringer et al. (US 2003/0204187). Both generally define the same inventive concept of a method of treating tissue at an anatomical site, the method comprising: introducing a treatment system adjacent to the anatomical site, where the treatment system includes a closed loop assembly comprising a first elongate arm, a second elongate arm, and an ablation device that advanceable through the first elongate arm and coupled to a distal portion of the second elongate arm by a flexible member; stabilizing the closed loop assembly within the anatomical site by manipulating either the first elongate arm or the second elongate arm to force the closed loop assembly against tissue; advancing the ablation device through the first elongate arm and positioning the ablation device using the flexible member such that after being stabilized the closed loop assembly stabilizes the ablation device; treating the tissue with the ablation device at a first region; and placing at least one electrode against the tissue to transmit and receive electrophysiological signals from the tissue where the at least one electrode is located on the flexible member. However, claims 1-16 of U.S. Patent No. 11,065,055 fail to define where the ablation device and the flexible member are introduced in a linear configuration, and deploying the closed loop assembly adjacent to the anatomical site such that the ablation device or the flexible member are converted to a non-linear configuration.
Hintringer teaches a method of deploying a treatment system to an anatomical site (see Figs. 1 and 2, [0028]-[0029]) wherein the deployment comprises introducing a closed loop assembly to the anatomical site in a linear configuration (as shown in Fig. 1) and then deploying the closed loop assembly adjacent the anatomical site such that the ablation device and flexible member the ablation device is disposed on are converted to a non-linear configuration (see ring electrodes 13 and ablation applicator 12 converted into a circular configuration as shown in Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time that invention was made to have modified the method as defined by claims 1-16 of U.S. Patent No. 11,065,055 to further define where the ablation device and the flexible member are introduced in a linear configuration, and deploying the closed loop assembly adjacent to the anatomical site such that the ablation device or the flexible member are converted to a non-linear configuration in light of Hintringer, the motivation being to provide the predictable results of having a smaller diameter for the closed loop assembly to aid in navigation of the closed loop assembly to the anatomical site and to bring the closed loop assembly into contact with a orifice of a pulmonary vein in such a way to create a circular lesion around the orifice (see Hintringer [0028]-[0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794